Case 2:14-cv-04633-KSH-CLW Document 138 Filed 12/31/18 Page 1 of 1 PageID: 2332



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

  SPENCER SAVINGS BANK, S.L.A., a mutual
  savings and loan association,
                                                          Civil No.: 14-cv-4633 (KSH) (CLW)
                       Plaintiff,

         v.
  BANK OF AMERICA CORPORATION,
  successor to Countrywide Financial Corporation;
  COUNTRYWIDE FINANCIAL
  CORPORATION; COUNTRYWIDE HOME                                         ORDER
  LOANS, INC.; COUNTRYWIDE HOME
  SERVICING, LP; BANK OF AMERICA, N.A.;
  and BAC HOME LOAN SERVICING, LP,

                       Defendants.


        Upon consideration of defendants’ motion [D.E. 122] for judgment on the pleadings

 pursuant to Fed. R. Civ. 12(c); and for the reasons expressed in the Court’s opinion filed

 herewith,

        IT IS on this 31st day of December, 2018,

        ORDERED that defendant’s motion (D.E. 122) is DENIED.



                                                      /s/ Katharine S. Hayden
                                                      Katharine S. Hayden, U.S.D.J.




                                                 1
